DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.

Response to Amendment
	The amendment filed 12/21/21 has been accepted and entered. Accordingly, claims 1, 2, 6, 8, 9 and 13 and the drawings are amended. In addition, new claim 16 is added. 

Claim Interpretation and Contingent Limitations
The previous interpretation of claims 1-15 containing various conditional limitations has been withdrawn as a result of the claim amendments removing conditional clauses (i.e., “when”). 
	
Drawings
The objection to the drawings has been withdrawn as a result of the newly submitted replacement sheet for FIG. 1. 






Allowable Subject Matter
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A method for assisting a driver of a host-vehicle to drive with precaution, the method comprising: 
determining, from one or more host-vehicle sensors arranged to monitor an environment of the host-vehicle, other road users, and at least one feature associated with a traffic situation of the host-vehicle; 
applying at least one hypothesis, based on determined other road users and the at least one feature, the at least one hypothesis related to at least one hypothetical threat that is occluded in an obscured area; 
setting or estimating, based on an applied at least one hypothesis, a host-vehicle driver level of attention required to handle the at least one hypothetical threat and estimating a time until the host-vehicle driver level of attention will be required; 
deriving, from one or more driver-monitoring sensors of the host-vehicle, a current host-vehicle driver level of attention; 
determining a first determination that the set or estimated required host-vehicle driver level of attention exceeds the current host-vehicle driver level of attention, 
determining a second determination that the estimated time until the estimated host-vehicle driver level of attention will be required is less than a threshold-time, and, 
based on the first determination and the second determination, producing at least one of visual, acoustic, and haptic information to a host-vehicle driver environment, to promote increased host-vehicle driver-attention to the at least one hypothetical threat, triggering at least one of automated braking and steering of the host-vehicle, to promote an increase in safety margin from the at least one hypothetical threat, or both producing the at least one of the visual, acoustic, and haptic information and triggering the at least one of the automated braking and steering of the host-vehicle” as recited in claim 1 and similarly recited in independent claim 8. Claims 2-7 and 9-16 are allowed based on their dependency. 
The closest prior art, Fung, fails to teach, disclose or suggest the detailed claim requirements and performed in the order recited above. For example, although Fung discloses 
deriving, from one or more driver-monitoring sensors of the host-vehicle, a current host-vehicle driver level of attention (FIG. 90, 9010 “is driver drowsy?”) (FIG. 101, driver state index 1-4)
determining when the set or estimated required host-vehicle driver level of attention exceeds the current host-vehicle driver level of attention and when the estimated time until the estimated host-vehicle driver level of attention will be required is less than a threshold-time (FIG. 90, driver drowsy 9010, yes, retrieve second threshold parameter 9014, is current time to collision less than threshold 9016, yes warn driver 9018) (FIG. 101, determine driver state 10108, 10112, for full attention, driver state is 1 and lane departure coefficient threshold remains unchanged, 0%, required or default full attention is exceeded at driver state 2-4, the threshold time until lane departure is decreased so that a warning is initiated sooner at step 10110 “determine lane departure warning coefficient”) and 
producing at least one of visual, acoustic and haptic information to a host-vehicle driver environment, to promote increased host-vehicle driver-attention to the at least one hypothetical threat (¶¶ 803-808, FIG. 114 “response system 188 can set a first time to collision threshold and a second time to collision threshold . . . initial threshold settings can function as default setting that can be used with a driver is fully alert . . . determine the driver state index of the driver . . . the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index”) and 
determining potential collisions (i.e., that the vehicles may collide if current vehicle trajectories continue FIG. 90 “estimate vehicle collision point 9004”; ¶¶ 753-759 “vehicle collision point is the location of a potential collision between the motor vehicle 100 and the approaching vehicle”; FIG. 91-92 unsafe intervehicle distance; FIG. 97-103 off-road / off-lane driving; 104-108 vehicle in blind spot; FIG. 111-117 vehicle collision; FIG. 139-150 hazard), these determinations are made using vehicle sensors detecting the positions of other vehicles. 
Applicant has defined “applying at least one hypothesis, based on determined other road users and the at least one feature, the at least one hypothesis related to at least one hypothetical threat that is occluded in an obscured area” to exclude use of vehicle sensors in applying the hypothesis to a “hypothetical threat that is occluded in an obscured area”. For example, the specification defines 
Applicant's claimed invention requires applying at least one hypothesis related to at least one hypothetical threat including occluded threats that may arise based on determined other road users and the at least one feature. That is, Applicant's invention considers an hypothesis based on threats in an obscured area from which exterior sensing systems are unable to obtain sufficient information, i.e. the hypothesis makes an assumption (hypothesis) based on the monitoring of an environment of a host-vehicle, other road users, and at least one particular feature associated with a traffic situation of the host-vehicle, regarding such potential threats in an obscured area from which exterior sensing systems are unable to obtain sufficient information. 
In contrast, Fung is directed to a method and system described in paragraph [0005] of Applicant's specification as a solution to combine driver-monitoring cameras with exterior sensing-systems to warn the driver of a road-vehicle if it is assessed that the driver has not perceived a threat which has been detected by an exterior sensing-system. These types of solutions can be used to reduce the number of unnecessary warnings, but they may however also lead to situations with late or missed warnings, e.g. due to occluded threats such as pedestrians that walk out from an obscured area from which the exterior sensing-systems are unable to obtain sufficient information. That is, the solution according to Fung only addresses threats which have been detected by exterior sensing systems, and not occluded threats, as required by Applicant's claimed invention. For example, such hypothetical threats include occluded threats, such as pedestrians that might walk out from an obscured area from which the exterior sensing systems are unable to obtain sufficient information, e.g. pedestrians that might walk out from behind a parked vehicle or other obstacle, in which Fung's system does not hypothesize. 

For example, the specification indicates environmental sensors rather than vehicle sensors (external sensors 3a, 3b mounted on vehicle) could be used (i.e., Spec. ¶ 37 “probability of a threat may in turn be estimated online/ offline using environmental sensors”). 
In addition, Fung fails to disclose “applying at least one hypothesis” in combination with all other limitations in the manner “hypothesis” is defined in the specification, i.e., Spec. ¶ 45 “The hypothetical future behavior models can be likened to introducing hypothetical "what ifs" to all road users and potentially hidden road users in the traffic environment of the host vehicle . . . derived by introducing-"what if this road user behaves in this way?"-to all road users and potentially hidden road users in the traffic environment”; Spec. ¶ 53 “applied at least one hypothesis . . . this is done through introducing hypothesis of a ‘what if’ kind to all road users and potentially hidden road users in the environment, i.e., ‘what if the road user behaves in this way?’”.
In addition, there was no other prior art reference that taught, disclosed or suggested this combination of required features provided in the required order recited in claim 1, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Previously Cited Prior Art
US 20180099679 A1 “Apparatus and Method for Controlling a User Situation Awareness Modification of a User of a Vehicle, and a User Situation Awareness Modification Processing System” is cited to disclose:
 [0121] For example, the processing module 504 may determine a currently necessary transition time threshold value (e.g. 5 s) based on the driving information. (For example, the current user situation awareness levels should be modified to reach the currently necessary situation awareness level within 5 s to prevent a collision.) The processing module 504 may be configured to select a first user situation awareness modification parameter to be varied (e.g. light) to modify the current user situation awareness level. During the first time interval (e.g. during the first 2 s), first user situation awareness modification parameter (e.g. light) may be varied or adjusted and the user situation awareness level may be monitored (e.g. by the input module repeatedly receiving user detection signals). If the modification of the current user situation awareness levels towards the currently necessary situation awareness level is too slow (e.g. if the processing module 504 determines that the current user situation awareness level will not reach the currently necessary situation awareness level within the currently necessary transition time threshold value), the processing module 504 may be configured to select a second user situation awareness modification parameter (which may be associated with a higher modification intensity level) to be varied or adjusted.
situation awareness parameter is detected within a threshold reaction time, the processing module 104 may determine that no situation awareness has been established concerning the detected event outside the vehicle. If a change of the (physiological) situation awareness parameter (e.g. an increase in pulse rate) is detected within a threshold reaction time, the processing module 104 may determine that situation awareness has been established concerning the detected event outside the vehicle. Furthermore, the (measured) user reaction time may be used to determine the current situation awareness level of the user. For example, a slower user reaction time may be indicative of a lower situation awareness level and a faster user reaction time may be indicative of a higher situation awareness level.
[0052] The processing module 104 may be configured to repeatedly compare at regular or predetermined time intervals the determined user situation awareness level and the desired situation awareness level, for example. The processing module 104 may be configured to generate the control signal based on a comparison between the determined user situation awareness level and the desired (currently necessary) situation awareness level, for example.
[0065] The processing module 104 may be configured to determine a predicted time-till-takeover based on the determined user situation awareness level. For example, there may be a need to quantify the driver's (or user's) current situation awareness for a precise estimation of the time till take over (TTT).
3. The apparatus according to claim 2, wherein the processing module is configured to generate the control signal to trigger the user situation awareness modification module if the determined user situation awareness level indicates that a predicted time-till-takeover is larger than the desired time-till-takeover.
10. The apparatus according to claim 1, wherein the input module is configured to receive the first user detection signal from at least one sensor for measuring a pulse rate of the user, a skin conductance of the user, a gaze direction of the user, a gaze time of the user, a saccadic speed of the user, or image data related to the user.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667